COOK, J.,
(concurring in the result):
Whether a court member is biased is essentially a question of fact. United States v. Deain, 5 U.S.C.M.A. 44, 49, 17 C.M.R. 44, 49 (1954). Consequently, appellate courts must accord considerable deference to a trial judge’s decision regarding a challenge for cause. We have said, “There must be a clear abuse of discretion in resolving the conflict before an appellate tribunal, which lacks the power to reweigh the facts, will reverse a decision.” Id.; United States v. Boyd, 7 M.J. 282 (C.M.A.1979).
It is perhaps true that Colonel Fields, the challenged court member, had more prior knowledge of the case than the average court member. However, it must be borne in mind that appellant pleaded guilty to these offenses; thus, the court members’ sole responsibility was to adjudge an appropriate sentence. By far the most significant of the allegedly disqualifying factors cited was Fields’ professional relationship with two of the seven theft victims. Both trial and defense counsel and the military judge were fully aware of these factors and their voir dire focused directly on the potentially troublesome areas.
The record shows the challenged member to be an experienced, responsible officer, who gave repeated assurances to the military judge that he was able emotionally and intellectually to separate himself from his tangential associations with the case. While a military judge is certainly not bound by such assurances, in a given case they may be highly persuasive. In the instant case, the offenses against the challenged member’s subordinates — officers both — involved the loss of property only and inflicted no particular hardship on the officers. In this circumstance, I perceive little likelihood that the member’s passions were so inflamed that he was not “mentally free to render an impartial ... sentence based on the law and the evidence.” United States v. Parker, 6 U.S.C.M.A. 274, 284-85, 19 C.M.R. 400, 410-11 (1955). Thus, unlike my Brothers, I perceive no abuse of discretion here.
In any event, I agree with the principal opinion that appellant’s exercise of his peremptory challenge against Colonel Fields precluded any possibility of prejudice here. See my concurring opinion in United States v. Boyd, supra.
Accordingly, I join in affirming the decision of the United States Air Force Court of Military Review.